Conviction of trespass was authorized by evidence.
          DECIDED APRIL 9, 1942. REHEARING DENIED MAY 13, 1942.
The defendant was convicted of trespass by cutting timber on the land of the prosecutrix without her consent. The evidence for the State amply authorized the verdict. Two evidence was offered by the accused, but he made a statement to the jury, in which he admitted cutting the timber, but claimed that he did so with the consent of the prosecutrix and under a verbal contract with her. The jury evidently rejected his statement, and believed the testimony of the prosecutrix and the other witnesses for the State. The overruling of the motion for new trial, embracing the general grounds only, was not error.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.
                        ON MOTION FOR REHEARING.